United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CARL VINSON VETERANS
ADMINISTRATION MEDICAL CENTER,
Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-438
Issued: September 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2008 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated September 2 and October 7, 2008 that denied further
merit review. Because more than one year has elapsed between the most recent merit decision
dated October 1, 2007 and the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that the Office did not consider the evidence submitted
with her reconsideration requests and that the evidence established her claim.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 1, 2007, the
Board found that appellant did not meet her burden of proof to establish that she sustained an
employment-related injury on November 3, 2005 and that the Office did not abuse its discretion
in denying her subpoena requests.1 The law and the facts of the previous Board decision are
incorporated herein by reference.
On July 28, 2008 appellant requested reconsideration arguing that the Board erred in
denying her claim, that the Office failed to provide notice under section 8106(c)2 of the Federal
Employees’ Compensation Act and improperly withdrew light duty, that the medical evidence of
record established that her claim and her subpoena requests were improperly denied. She
submitted evidence previously of record and an October 1, 2005 report from Dr. Mokhtar
Hacena, a Board-certified internist. By decision dated September 2, 2008, the Office denied
appellant’s reconsideration request.
Appellant again requested reconsideration on September 22, 2008, reiterating her
previous arguments and alleging that the employing establishment improperly placed her in
absence-without-leave (AWOL) status. She submitted a January 27, 2006 statement in which
James Hampton of the employing establishment testified regarding her Equal Employment
Opportunity Commission claim, a March 19, 2006 prehearing submission from the employing
establishment regarding her claim of improper removal before the Merit Systems Protection
Board (MSPB) and an MSPB decision dated May 24, 2007, finding in the employing
establishment’s favor. In an October 7, 2008 decision, the Office again denied appellant’s
request for reconsideration.
LEGAL PRECEDENT
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.3 Section 10.608(a) of the Code of Federal Regulations provides that a
timely request for reconsideration may be granted if the Office determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).4 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (i) shows that the Office
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by the Office; or (iii) constitutes relevant and pertinent new
evidence not previously considered by the Office.5 Section 10.608(b) provides that, when a
1

Docket No. 07-1026 (issued October 1, 2007).
chemicals at work on November 3, 2005.
2

5 U.S.C. § 8106(c).

3

Id. at § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.608(b)(1) and (2).

Appellant alleged an allergic reaction to environmental

2

request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.6
ANALYSIS
The only decisions before the Board in this appeal are the nonmerit Office decisions
dated September 2 and October 7, 2008 denying appellant’s applications for review. Because
more than one year elapsed between the dates of the most recent merit decision in this case, the
Board’s October 1, 2007 decision and the filing of her appeal on December 1, 2008, the Board
lacks jurisdiction to review the merits of her claim.7
Appellant’s July 28, 2008 reconsideration request contended that the Board erred in
denying her claim. The Office, however, is without authority to review a decision of the Board.8
Appellant further argued that the Office failed to provide notice under section 8106(c) of the Act
and that she sustained a recurrence of disability; thus, her light duty was improperly withdrawn.
The underlying issue in this case was whether appellant met her burden of proof to establish that
she sustained an allergic reaction on November 3, 2005. Therefore, section 8106(c) which
pertains to the refusal of suitable work is not relevant to the denial of appellant’s claim.
Moreover, the Office did not adjudicate appellant’s claim and recurrence of disability. This
argument is not relevant to establishing an allergic reaction on November 3, 2005. Appellant
also argued that her subpoenas were improperly denied. The Board previously found that the
Office did not abuse its discretion in denying appellant’s subpoena requests.9 With appellant’s
September 22, 2008 reconsideration request, she reiterated her previous arguments and
contended that she was improperly placed on AWOL status. Again, this argument is not relevant
to the merit issue in this case, whether she established that she sustained an allergic reaction on
November 5, 2005.
Appellant generally argued that the medical evidence of record was sufficient to establish
her claim. Arguments that repeat those previously of record have no evidentiary value and do
not constitute a basis for reopening a case.10 While a reopening of a case may be predicated
solely on a legal premise not previously considered such reopening is not required where the
legal contention does not have a reasonable color of validity.11 Appellant did not demonstrate
that the Office erroneously applied or interpreted a specific point of law or advance a relevant
legal argument not previously considered. Consequently, she is not entitled to a review of the

6

Id. at § 10.608(b).

7

20 C.F.R. § 501.3(d)(2).

8

Theresa Johnson, 50 ECAB 317 (1999).

9

Supra note 1.

10

M.E., 58 ECAB ____ (Docket No. 07-1189, issued September 20, 2007).

11

Elaine M. Borghini, 57 ECAB 549 (2006).

3

merits of her claim based on the first and second above-noted requirements under section
10.606(b)(2).12
Appellant submitted duplicate copies of evidence previously of record that were reviewed
by the Board and the Office. Evidence that repeats or duplicates evidence of record has no
evidentiary value and does not constitute a basis for reopening a case.13 The newly submitted
medical evidence consisted of an October 1, 2005 report from Dr. Hacena. This report, however,
discussed appellant’s medical condition on October 1, 2005, prior to the claimed injury of
November 3, 2005 and is not relevant to her condition on that date. The Office and Board
previously reviewed a June 15, 2006 report in which Dr. Hacena discussed appellant’s condition.
The October 1, 2005 report is therefore irrelevant.14 Appellant also submitted the employing
establishment’s prehearing submission dated March 19, 2006 for her claim that she was
improperly removed before the MSPB, and an MSPB decision dated May 24, 2007. The
determinations of other administrative agencies or courts, while instructive, are not determinative
with regard to disability under the Act.15 Furthermore, the MSPB affirmed the employing
establishment’s removal.
Appellant did not show that the Office erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered. The Office properly denied appellant’s reconsideration
requests.16
Finally, regarding appellant’s arguments on appeal, the Board finds that the Office, in its
September 2 and October 7, 2008 decisions thoroughly discussed the arguments and evidence
submitted by her.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).17

12

20 C.F.R. § 10.606(b)(2).

13

Freddie Mosley, 54 ECAB 255 (2002).

14

20 C.F.R. § 10.608(b)(1) and (2); C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

Supra note 6.

17

The Board notes that appellant filed an occupational disease claim that the Office is adjudicating separately.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 7 and September 2, 2008 be affirmed.
Issued: September 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

